DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 6/11/2021 for application 16358195.  Claims 2 & 6-21 are canceled.  Claims 1 & 3-5 are pending and examined below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claims 1 & 3-5, the recitation “An aerodynamic component… fittable to a shell… and comprising: a body having a component shape initially deviating from the shell shape prior to an assembly operation in which the aerodynamic component is to be fit to the shell…wherein the shell… comprises an exterior surface to which the aerodynamic component is fit as an outer diameter shell… and, with the aerodynamic component fit to the exterior surface and the body deformed, the body has a spring characteristic” (claims 1, 3) and the recitation “An aerodynamic component… fittable to a shell… and comprising: a body having a component shape initially deviating from the shell shape prior to an assembly operation in which the aerodynamic component is to be fit to the shell…wherein the shell… comprises an interior surface to which the aerodynamic component is fit as an 
Furthermore, the aerodynamic component is recited as being “fit as an outer diameter shell” (claims 1, 3) or “an inner diameter shell” (claims 4, 5) yet the specification describes the aerodynamic component as a “panel,” not a shell.  It is unclear what the foregoing terminology conveys to the recited structure.  
initially deviating from the shell shape” and “a deviation of the component shape from the shell shape.”  It is unclear whether “a deviation” refers to a modification of the body’s already-recited component shape (i.e. is the component shape, which already “initially” deviates from the shell shape, further deviated from the shell shape or the from the component shape), or recites additional structure of the aerodynamic component (the claim recites that the aerodynamic component comprises both the “body” and the “deviation,” which could include the deviation as a structure such as a rib or an aperture or some other such structural feature), or is referring back to the component shape to recite its purpose.  The deviation is introduced as requiring a shape that is different from the shell shape (2nd clause in each independent claim) but later is recited to include a deformation that results in the body having “a substantially uniform radius of curvature similar to the substantially uniform radius of curvature of the shell” which appears to require the deviation to cause the body to be shaped substantially similarly to the shell shape (4th clause in each independent claim).  Each independent claim thus appears to recite an internal contradiction, in combination, in  that the body has a deviation that both deviates from the shell shape and includes a deformation that appears to require the body to have substantially the same shape (i.e. the substantially uniform radius of curvature) as the shell.  It is unclear what structure is required of the body based on the limitations directed to the recited deviation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 & 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garry 20150176843.
Regarding Independent Claim 1, Garry teaches an aerodynamic component (one of tiles 38 along radially inner wall 30) of a gas turbine engine, the aerodynamic component fittable to a shell having a shell shape (the italicized limitations are directed to an intended use of the aerodynamic component and are not positively recited, though Garry teaches the tile 38 is attached to shell along wall 30) and comprising: 
a body (body of tile 38 along wall 30), the body being cast (para. [0023]) and having a substantially uniform radius of curvature (see Fig. 3).  
The recitation “having a component shape initially deviating from the shell shape prior to an assembly operation in which the aerodynamic component is to be fit to the shell, and a deviation of the component shape from the shell shape, wherein the deviation of the component shape from the shell shape aids in an establishment of a final desired shape of the aerodynamic component following the assembly operation, wherein: the shell is an inner diameter shell with a substantially uniform radius of curvature and comprises an exterior surface to which the aerodynamic component is fit as an outer diameter shell, the deviation is accomplished by the body being cast to have a radius of curvature, which is similar to the substantially uniform radius of curvature of the shell at a central point of the body and which decreases toward opposite edges of the body, and by the body being deformed to have a substantially uniform radius of curvature similar to the substantially uniform radius of curvature of the shell, and, with the aerodynamic component fit to the exterior surface and the body deformed, the body has a spring characteristic that increases a tendency of the aerodynamic component to assume a shape of the exterior surface” is directed to an intended process of making the body of the aerodynamic component.  While the body is positively recited as being cast, which results in inherent process-dependent structure in the claimed body (i.e. microstructure that can only be achieved by casting), the process of deforming the body from some initial shape (as cast) to a deviated shape 
It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process," In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Further, it has been held that “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith,” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See MPEP 2113.
In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.
The tile taught by Garry is identical to the claimed aerodynamic component, and as such, the process by which the product was made is immaterial to patentability and claim 1 is anticipated by Garry.  
Regarding Dependent Claim 3, Garry teaches an aerodynamic component (one of tiles 38 along radially inner wall 30) of a gas turbine engine, the aerodynamic component fittable to a shell having a shell shape (the italicized limitations are directed to an intended use of the aerodynamic component and are not positively recited, though Garry teaches the tile 38 is attached to shell along wall 30) and comprising: 
a body (body of tile 38), the body being cast (para. [0023]) and having a substantially uniform radius of curvature (see Fig. 3).  
The recitation “having a component shape initially deviating from the shell shape prior to an assembly operation in which the aerodynamic component is to be fit to the shell, and a deviation of the component shape from the shell shape, wherein the deviation of the component shape aids in an establishment of a final desired shape of the aerodynamic component following the assembly operation, wherein: the shell is an inner diameter shell with a substantially uniform radius of curvature and comprises an exterior surface to which the aerodynamic component is fit as an outer diameter shell, the deviation is accomplished by the body being cast to have a radius of curvature, which is similar to the substantially uniform radius of curvature of the shell at an edge of the body and which decreases toward an opposite edge of the body, and by the body being deformed to have a substantially uniform radius of curvature similar to the substantially uniform radius of curvature of the shell, and, with the aerodynamic component fit to the exterior surface and the body deformed, the body has a spring characteristic that increases a tendency of the aerodynamic component to assume a shape of the exterior surface” is directed to an intended 
It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process," In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Further, it has been held that “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See MPEP 2113.
Additionally, it has been held that “[o]nce the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product,” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.
The tile taught by Garry is identical to the claimed aerodynamic component, and as such, the process by which the product was made is immaterial to patentability and claim 3 is anticipated by Garry.  
Regarding Dependent Claim 4, Garry teaches an aerodynamic component (one of tiles 38 along radially outer wall 32) of a gas turbine engine, the aerodynamic component fittable to a shell having a shell shape (the italicized limitations are directed to an intended use of the aerodynamic component and are not positively recited, though Garry teaches the tile 38 is attached to shell along wall 32) and comprising: 
a body (body of tile 38), the body being cast (para. [0023]) and having a substantially uniform radius of curvature (see Fig. 3).  
The recitation “having a component shape initially deviating from the shell shape prior to an assembly operation in which the aerodynamic component is to be fit to the shell, and a deviation of the component shape from the shell shape, wherein the deviation of the component shape aids in an establishment of a final desired shape of the aerodynamic component following the assembly operation, wherein: the shell is an outer diameter shell with a substantially uniform radius of curvature and comprises an interior surface to which the aerodynamic component is fit as an inner diameter shell, the deviation is accomplished by the body being cast to have a radius of curvature, which is similar to the substantially uniform radius of curvature of the shell at a central point of the body and which increases toward opposite edges of the body, and by the body being deformed to have a substantially uniform radius of curvature similar to the substantially uniform radius of curvature of the shell, and, with the aerodynamic component fit to 
It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process," In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Further, it has been held that “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See MPEP 2113.
Additionally, it has been held that “[o]nce the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product,” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.
The tile taught by Garry is identical to the claimed aerodynamic component, and as such, the process by which the product was made is immaterial to patentability and claim 4 is anticipated by Garry.  
Regarding Dependent Claim 5, Garry teaches an aerodynamic component (one of tiles 38 along radially outer wall 32 or one of tiles 38 along radially inner wall 30) of a gas turbine engine, the aerodynamic component fittable to a shell having a shell shape (the italicized limitations are directed to an intended use of the aerodynamic component and are not positively recited, though Garry teaches the tiles 38 are attached to shells along walls 30 and 32, respectively) and comprising: 
a body (body of tile 38), the body being cast (para. [0023]) and having a substantially uniform radius of curvature (see Fig. 3).  
The recitation “having a component shape initially deviating from the shell shape prior to an assembly operation in which the aerodynamic component is to be fit to the shell, and a deviation of the component shape from the shell shape, wherein the deviation of the component shape from the shell shape aids in an establishment of a final desired shape of the aerodynamic component following the assembly operation, wherein: the shell is an outer diameter shell with a substantially uniform radius of curvature and comprises an interior surface to which the aerodynamic component is fit as an inner diameter shell, the deviation is accomplished by the body being cast to have a radius of curvature, which is similar to the substantially uniform radius 
It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Further, it has been held that “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith,” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See MPEP 2113.
Additionally, it has been held that “[o]nce the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product,” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.
The tile taught by Garry is identical to the claimed aerodynamic component, and as such, the process by which the product was made is immaterial to patentability and claim 5 is anticipated by Garry.  

Response to Arguments
Applicant's arguments filed 6/11/2021 have been fully considered but they are not persuasive.
Applicant’s argument (p. 7 of Remarks) that Garry fails to teach the deviation as claimed is unpersuasive.  First, the deviation limitation is unclear for the reasons provided above in the rejections under 35 U.S.C. 112(b).  Second, the claims require the product made as claimed to have a substantially uniform radius of curvature (as discussed in the rejections above), and the process of arriving at the claimed product does not distinguish over the structure taught by Garry (Garry’s tiles are cast, as claimed, and could be made by the claimed process and result in the same structure taught by Garry and the same structure that is claimed).  It has been held that “even though product-by-process claims are limited by and defined by the process, determination In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Applicant’s argument (p. 7 of Remarks) that Garry fails to teach the spring characteristic as claimed is unpersuasive.  The shell is not positively recited, and therefore features that rely on the combination of the aerodynamic component and the shell are directed to a desired result of a hypothetical assembly of the aerodynamic component with some shell.  Thus the spring characteristic is also not positively recited, though the tile 38 will have some inherent elasticity which is capable of providing some amount of “spring characteristic.”  
Applicant’s argument (p. 7 of Remarks) that Garry’s disclosure suggests that the tiles 38 are initially and finally provided with a shape that mimics the shape of the wall and therefore the tiles 38 do not aid in an establishment of a final desired shape and do not have a spring characteristic is unpersuasive.  First, the specific final shape is not positively recited, since the assembly is not recited.  Second the final desired shape could be any “desired” shape, including substantially the same shape as before assembly.  Third, the spring characteristic is not recited as being a result of the assembly (though the assembly is not positively recited either) but is rather merely recited as being present after assembly.  The spring characteristic can be interpreted as a material property of the aerodynamic component itself without regard to a hypothetical assembly.  Additionally, when assembled, Garry’s tile 38 will tend to assume the shape of the surface to which it is mounted since it is formed to have essentially that shape to begin with (thus while certain forces may cause the tile 38’s shape to temporarily differ from the shape of the surface to which it is mounted, the tile 38’s inherent elasticity will naturally tend to cause the tile 38 to resume its original shape which is the shape of the surface to which it is mounted).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741